Exhibit 10.40

[eximage1.jpg]


NON-QUALIFIED STOCK OPTION GRANT AGREEMENT
Pursuant to the Allergan, Inc. 2011 Incentive Award Plan (the “Plan”), Allergan,
Inc. (the “Company”) hereby grants to the employee listed below (“Participant”),
an option to purchase the number of shares of the Company’s common stock, par
value US$0.01 per share (“Stock”), set forth below (the “Shares”) at the price
set forth below (the “Option”). The Option is subject to all of the terms and
conditions set forth in this Non-Qualified Stock Option Grant Agreement (this
“Grant Agreement”), in the Terms and Conditions attached hereto as Exhibit A
(the “Terms”), in the Country-Specific Terms, if any, for Participant’s country
attached hereto as Exhibit B (the “Country-Specific Terms”), and in the Plan
attached hereto as Exhibit C, each of which is incorporated herein by reference.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Grant Agreement.
Participant:
 
Grant Date:
 
Grant Price:
 
Number of Options Granted:
 
Expiration Date:
 

Vesting Schedule:     This Grant Agreement and the associated grant information
including vesting schedule is provided in written or electronic form at the
record keeper for the Plan.
Except as provided in Sections 3.2 or 3.5 of the Terms, in the Country-Specific
Terms, if applicable, as otherwise provided by the Administrator or as set forth
in a Written Agreement (as defined in the Terms) between the Company and
Participant, in no event shall the Option vest and become exercisable for any
additional shares of Stock following Participant’s Termination of Employment (as
defined in the Terms).
All decisions and interpretations of the Administrator arising under the Plan,
this Grant Agreement, the Terms, the Country-Specific Terms, if applicable, or
relating to the Option shall be binding, conclusive and final.
ALLERGAN, INC.






Name
Title
 
 



Attachments:    Terms and Conditions (Exhibit A)
Country-Specific Terms (Exhibit B)
Allergan, Inc. 2011 Incentive Award Plan (Exhibit C)
Allergan, Inc. 2011 Incentive Award Plan Prospectus (Exhibit D)

        



--------------------------------------------------------------------------------




EXHIBIT A TO THE NON-QUALIFIED STOCK OPTION GRANT AGREEMENT


TERMS AND CONDITIONS


February 2014


Pursuant to the Non-qualified Stock Option Grant Agreement (the “Grant
Agreement”) to which these Terms and Conditions (the “Terms”) are attached,
Allergan, Inc. (the “Company”) granted to the participant (“Participant”)
specified on the Grant Agreement an option under the Allergan, Inc. 2011
Incentive Award Plan (the ”Plan”) to purchase the number of shares of the
Company’s common stock, par value US$0.01 per share (“Stock”), indicated in the
Grant Agreement, subject to the terms and conditions of the Grant Agreement, the
Terms, the Plan attached to the Grant Agreement as Exhibit C, and the
Country-Specific Terms, if any, for Participant’s country attached to the Grant
Agreement as Exhibit B (the “Country-Specific Terms”). Any reference herein to
the Terms shall include the Country-Specific Terms.


I.GENERAL
1.1.    Defined Terms. Wherever the following terms are used herein they shall
have the meanings specified below, unless the context clearly indicates
otherwise. Capitalized terms not specifically defined herein shall have the
meanings specified in the Grant Agreement or, if not defined therein, the Plan.
“Cause” means, (i) with respect to any Participant who is a party to a
change-in-control agreement with the Company or who participates in a Company
sponsored change-in-control policy, plan or program, the definition given to
such term in the applicable agreement, policy, plan or program (provided that
such definition shall not apply for purposes of Section 3.4 of the Terms) and
(ii) in all other cases, any conduct set forth on the Grant Date in the
Company’s employee handbook or Management Practices and Guidelines (or any
successor thereto) justifying immediate termination without the benefit of a
counseling review or severance pay.
“Job Elimination” means Participant’s Termination of Employment by the Company
or any Affiliate, other than a Qualifying Termination, under circumstances
satisfying each of the following conditions, as determined in the sole and
absolute discretion of the Company: (i) Participant’s Termination of Employment
results in or is part of a net headcount reduction of one or more employees,
(ii) Participant is not offered a comparable position with the Company, an
Affiliate or a successor entity of the Company or an Affiliate and (iii) the
Company provides written notice to Participant prior to his or her Termination
of Employment that it has determined Participant’s Termination of Employment is
a “job elimination.”
“Qualifying Termination” means Participant’s Termination of Employment with the
Company or any Affiliate during the 24-month period commencing on the date of a
Change in Control, unless:
(i)    Participant voluntarily terminates his or her employment with the Company
or any Affiliate during such period. Participant, however, shall not be
considered to have voluntarily terminated his or her employment with the Company
or any Affiliate if one or more of the following occurs following the Change in
Control, and subsequent to such event Participant elects to terminate his or her
employment with the Company or any Affiliate: (A) a material diminution in
Participant’s base compensation; (B) a material diminution in Participant’s
position with the Company or any Affiliate without Participant’s consent such
that there is a material diminution in Participant’s authority, duties or
responsibilities; (C) a change in Participant’s principal location of employment
that is both material and greater than fifty (50) miles from its location prior
to the Change in Control

        

--------------------------------------------------------------------------------



without Participant’s express written consent; provided, however, that
Participant hereby acknowledges that Participant may be required to engage in
travel in connection with the performance of Participant’s duties and that such
travel shall not constitute a change in Participant’s principal location of
employment for purposes hereof; or (D) any other action or inaction that
constitutes a material breach by the Company or any Affiliate of any agreement
under which Participant provides services. Notwithstanding the foregoing,
Participant’s termination of his or her employment with the Company or any
Affiliate as a result of the occurrence of any of the foregoing shall not
constitute a “Qualifying Termination” unless Participant gives the Company
written notice of such occurrence within ninety (90) days of such occurrence and
such occurrence is not cured by the Company within thirty (30) days of the date
on which such written notice is received by the Company.
(ii)    The termination is on account of Participant’s death or permanent and
total disability (within the meaning of Code Section 22(e)(3)).
(iii)    Participant is involuntarily terminated for Cause during such period.
In addition, notwithstanding anything contained in the Terms to the contrary, if
Participant’s Termination of Employment occurs prior to a Change in Control and
it is determined that such termination (x) was at the request of a third party
who has indicated an intention or taken steps reasonably calculated to effect a
Change in Control and who subsequently effectuates a Change in Control or (y)
otherwise occurred in connection with, or in anticipation of, a Change in
Control which actually occurs, then, for all purposes of the Terms, the date of
a Change in Control with respect to Participant shall mean the date immediately
prior to the date of Participant’s Termination of Employment.
“Termination of Employment” shall mean the time when the employee-employer
relationship between Participant and the Company or any Affiliate is terminated
for any reason, with or without Cause, including, without limitation, a
termination by resignation, discharge, death, disability or retirement, but
excluding terminations where there is a simultaneous reemployment or continuing
employment of Participant by the Company or any Affiliate. The Administrator, in
its discretion, shall determine the effect of all matters and questions relating
to Participant’s Termination of Employment, including, without limitation, when
Participant is no longer actively employed for purposes of Section 5.3(k) of the
Terms and the question of whether such Termination of Employment resulted from a
discharge for Cause, a Qualifying Termination or a Job Elimination. For purposes
of the Terms, Participant’s employee-employer relationship shall be deemed to be
terminated in the event that the Affiliate employing Participant ceases to
remain an Affiliate following any merger, sale of stock or other corporate
transaction or event (including, without limitation, a spin-off).
“Written Agreement” shall mean any written agreement between the Company and
Participant or any written policy approved by the Administrator that applies to
Participant.
1.2.    Incorporation of Terms of Plan. The Option is also subject to the terms
and conditions of the Plan, which are incorporated herein by reference.
II.    GRANT OF OPTION
2.1.    Grant of Option. Effective as of the grant date specified on the Grant
Agreement (the “Grant Date”), the Company irrevocably grants to Participant an
option (the “Option”) to purchase any part or all of the shares of Stock
specified on the Grant Agreement, subject to the terms and conditions set forth
in the Plan and the Terms.

A-2



--------------------------------------------------------------------------------



2.2.    Exercise Price. The exercise price payable for the shares of Stock
subject to the Option shall be as set forth in the Grant Agreement, without
commission or other charge. In addition to the exercise price, Participant shall
be responsible for any Tax-Related Items, as defined in Section 4.5(a) of the
Terms.
III.    PERIOD OF EXERCISABILITY
3.1.    Commencement of Exercisability.
(a)    Subject to Sections 3.3 and 3.4, the Option shall become vested and
exercisable in such amounts and at such times as are set forth in the Grant
Agreement and Sections 3.2 and 3.5, or at such earlier times as are set forth in
a Written Agreement between the Company and Participant.
(b)    Except as provided in Sections 3.2 and 3.5, in the Country-Specific
Terms, as applicable, as otherwise provided by the Administrator or as set forth
in a Written Agreement between the Company and Participant, the unvested and
unexercisable portion of the Option shall terminate immediately upon
Participant’s Termination of Employment.
3.2.    Acceleration of Vesting and Exercisability. Notwithstanding anything to
the contrary in Section 3.1 or the Grant Agreement, the Option shall become
fully vested and exercisable on an accelerated basis under the following
circumstances:
(a)    if Participant’s Termination of Employment occurs by reason of
Participant’s Job Elimination and Participant executes and delivers, and does
not revoke, a general waiver and release of all claims against the Company and
its Subsidiaries and the employees, directors, agents and affiliates of the
Company and its Subsidiaries, in a form acceptable to the Company in its sole
and absolute discretion, then the Option shall become fully vested and
exercisable upon the date such general waiver and release of all claims becomes
effective and irrevocable; provided, that such general waiver and release of all
claims becomes effective and irrevocable prior to the expiration of the Option
pursuant to Section 3.4 or such earlier date as may be specified by the Company;
and
(b)    if Participant’s Termination of Employment occurs by reason of
Participant’s death or permanent and total disability (within the meaning of
Code Section 22(e)(3)), then the Option shall become fully vested and
exercisable immediately prior to Participant’s Termination of Employment.
3.3.    Duration of Exercisability. The Option shall become vested and
exercisable for the shares of Stock in one or more installments as specified in
Section 3.1, subject to acceleration as provided in Section 3.2 or Section 3.5,
the Country-Specific Terms, as applicable, or pursuant to the Plan, or any other
Written Agreement between the Company and Participant. Each such installment
that becomes vested and exercisable shall remain vested and exercisable until it
becomes unexercisable under Section 3.4 or Section 3.5, as applicable.
3.4.    Expiration of Option. Subject to the Country-Specific Terms, as
applicable, the Option shall terminate and shall not be exercised after the
first to occur of the following events:
(a)    the expiration of ten years from the Grant Date;
(b)    except as otherwise provided in a Written Agreement between Participant
and the Company, the expiration of three months following the date of
Participant’s Termination of Employment, unless such Termination of Employment
occurs by reason of Participant’s death, permanent and total

A-3



--------------------------------------------------------------------------------



disability (within the meaning of Code Section 22(e)(3)) or discharge for Cause
or occurs on or after Participant’s Normal Retirement Eligibility Date;
(c)    except as otherwise provided in a Written Agreement between Participant
and the Company, the expiration of thirty-six months (or such shorter period of
not less than three months as may be specified by the Administrator) following
the date of Participant’s Termination of Employment on or after Participant’s
Normal Retirement Eligibility Date, unless such Termination of Employment occurs
by reason of Participant’s discharge for Cause;
(d)    except as otherwise provided in a Written Agreement between Participant
and the Company, the expiration of twelve months following the date of
Participant’s Termination of Employment by reason of Participant’s death or
permanent and total disability (within the meaning of Code Section 22(e)(3)),
unless such Termination of Employment occurs on or after Participant’s Normal
Retirement Eligibility Date; or
(e)    except as otherwise provided in a Written Agreement between Participant
and the Company, the date of Participant’s Termination of Employment by the
Company or any Affiliate by reason of Participant’s discharge for Cause.
Notwithstanding Section 3.4(c) above, if the Company receives an opinion of
counsel that there has been a legal judgment and/or legal development that
results in the favorable treatment that applies to the Option pursuant to
Section 3.4(c) above being deemed unlawful and/or discriminatory, the Option
will remain outstanding and exercisable for the maximum period permitted by
applicable law, but in any event shall terminate and cease to be exercisable
after the expiration of thirty-six months (or such shorter period of not less
than three months as may be specified by the Administrator) following the date
of Participant’s Termination of Employment on or after Participant’s Normal
Retirement Eligibility Date, unless such Termination of Employment occurs by
reason of Participant’s discharge for Cause.
3.5.    Effect of Change in Control. Notwithstanding anything to the contrary in
Sections 3.1 through 3.4 or the Grant Agreement, in the event of a Change in
Control, the following provisions shall apply:
(a)    If (i) the successor or surviving entity (or any affiliate thereto)
assumes the Option (or permits the Option to remain outstanding) or replaces the
Option with an option to acquire stock in such successor or surviving entity (or
any affiliate thereto) (any such replacement award, a “Substitute Award”) and
(ii) any assumption or replacement described in (i) satisfies the requirements
set forth in U.S. Treasury Regulation section 1.409A-1(b)(5)(v)(D), the Option
or Substitute Award shall remain outstanding and be governed by their respective
terms and the provisions set forth in the Plan, subject to Section 3.5(c).
(b)    If the successor or surviving entity (or any affiliate thereto) does not
assume or replace the Option (or permit the Option to remain outstanding) as
provided in Section 3.5(a), the Option shall become fully vested and exercisable
immediately prior to the occurrence of such Change in Control and shall remain
outstanding until the Change in Control, subject to the Administrator’s
discretion to take any action with respect to the Option permitted under Section
14.2 of the Plan.
(c)    If the successor or surviving entity (or any affiliate thereto) assumes
or replaces the Option (or permits the Option to remain outstanding) as provided
in Section 3.5(a) and Participant experiences a Qualifying Termination, the
Option or Substitute Award, as applicable, shall become fully vested and
exercisable immediately prior to the date of such termination and shall remain
outstanding and exercisable until the date set forth in Section 3.4(a). For the
avoidance of doubt, if Participant incurs a Termination of

A-4



--------------------------------------------------------------------------------



Employment for any reason other than a Qualifying Termination during the
24-month period commencing on the date of a Change in Control, Sections 3.1
through 3.4 shall continue to apply with respect to the Option without regard to
the Change in Control.
IV.    EXERCISE OF OPTION
4.1.    Person Eligible to Exercise. Except as provided in Sections 5.2(b),
during Participant’s lifetime, only Participant may exercise the Option or any
portion thereof. After Participant’s death, any exercisable portion of the
Option may, prior to the time when the Option becomes unexercisable under
Section 3.4 or Section 3.5 (as applicable), be exercised by Participant’s
personal representative or by any person empowered to do so under Participant’s
will or under the then applicable laws of descent and distribution.
4.2.    Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.4 or Section 3.5, as applicable.
4.3.    Manner of Exercise. The Option, or any exercisable portion thereof, may
be exercised by delivery (in such manner as the Company shall specify from time
to time, including electronic transmission) to the Secretary of the Company (or
any third party administrator or other person or entity designated by the
Company) of all of the following prior to the time when the Option or such
portion thereof becomes unexercisable under Section 3.4 or Section 3.5, as
applicable:
(a)    An exercise notice in a form specified by the Administrator, including
through such electronic platforms as may be approved by the Company, indicating
that Participant is electing to exercise the Option or a portion thereof, such
notice complying with all applicable rules established by the Administrator;
(b)    The receipt by the Company of full payment for the shares of Stock with
respect to which the Option or portion thereof is exercised, including full
payment of all applicable Tax‑Related Items (as defined in Section 4.5(a)),
which may be in one or more of the forms of consideration permitted under
Section 4.4; and
(c)    In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than Participant, appropriate proof
of the right of such person or persons to exercise the Option.
Notwithstanding the foregoing, the Company shall have the right to specify all
conditions of the manner of exercise, which conditions may vary by country and
which may be subject to change from time to time.
4.4.    Method of Payment. Payment of the exercise price and any Tax-Related
Items shall be by any of the following, or a combination thereof, at
Participant’s election:
(a)    cash (including cash deposit or deposit of other acceptable consideration
into a brokerage account);
(b)    check;
(c)    to the extent permitted under applicable laws, delivery of a notice that
Participant has placed a market sell order with a broker with respect to shares
of Stock then issuable upon exercise of

A-5



--------------------------------------------------------------------------------



the Option, and that the broker has been directed to pay a sufficient portion of
the net proceeds of the sale to the Company in satisfaction of the aggregate
exercise price and any Tax-Related Items (as defined in Section 4.5(a));
provided, that payment of such proceeds is then made to the Company upon
settlement of such sale;
(d)    if Participant resides in the U.S.: through the delivery of shares of
Stock which have been owned by Participant for such period of time as may be
necessary to avoid adverse accounting consequences, duly endorsed for transfer
to the Company with a Fair Market Value on the date of exercise equal to the
aggregate exercise price and any Tax Related Items (as defined in Section
4.5(a)) of the Option or exercised portion thereof;
(e)    to the extent permitted by the Administrator, through the delivery of
other lawful consideration; or
(f)    any combination of the foregoing.
The Company may, in its discretion, specify that payment shall be made solely by
one or more than one of the methods described in Section 4.4(a) through (e).
4.5.    Taxes.
(a)    Regardless of any action the Company or Participant’s employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related items related to
Participant’s participation in the Plan and legally applicable to Participant
(“Tax-Related Items”), Participant acknowledges that the ultimate liability for
all Tax-Related Items is and remains Participant’s responsibility and may exceed
the amount actually withheld by the Company or the Employer. Participant further
acknowledges that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Option grant, including, but not limited to, the grant,
vesting or exercise of the Option, the subsequent sale of shares of Stock
purchased pursuant to such exercise, and the receipt of any dividends; and (ii)
do not commit to and are under no obligation to structure the terms of the grant
or any aspect of the Option to reduce or eliminate Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if Participant
becomes subject to tax in more than one jurisdiction between the Grant Date and
the date of any relevant taxable or tax withholding event, as applicable,
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
(b)    Prior to any relevant taxable or tax withholding event, as applicable,
Participant will pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:
(i)    withholding from Participant’s wages or other cash compensation payable
to Participant by the Company and/or the Employer; or
(ii)    withholding from proceeds of the sale of shares of Stock purchased upon
exercise of the Option either through a voluntary sale or through a mandatory
sale arranged by the Company (on Participant’s behalf pursuant to this
authorization); or

A-6



--------------------------------------------------------------------------------



(iii)    withholding in shares of Stock to be issued upon exercise of the
Option.
(c)    To avoid negative accounting treatment, the Company may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates. If the obligation for
Tax-Related Items is satisfied by withholding in shares of Stock, for tax
purposes, Participant is deemed to have been issued the full number of shares of
Stock subject to the exercised Option, notwithstanding that a number of the
shares of Stock are held back solely for the purpose of paying the Tax-Related
Items due as a result of any aspect of Participant’s participation in the Plan.
(d)    Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the shares or the proceeds of the sale of shares of Stock, if
Participant fails to comply with Participant’s obligations in connection with
the Tax-Related Items.
4.6.    Conditions to Issuance of Stock. The shares of Stock deliverable upon
the exercise of the Option, or any portion thereof, may be either previously
authorized but unissued shares or issued shares which have then been reacquired
by the Company. Such shares shall be fully paid and nonassessable. The Company
shall not be required to issue or deliver any shares of Stock purchased upon the
exercise of the Option or portion thereof prior to fulfillment of all of the
following conditions:
(a)    The admission of such shares to listing on all stock exchanges on which
such Stock is then listed;
(b)    The completion of any registration or other qualification of such shares
under any state, federal, foreign or local law or under rulings or regulations
of the U.S. Securities and Exchange Commission or of any other governmental
regulatory body, which the Administrator shall, in its sole and absolute
discretion, deem necessary or advisable;
(c)    The obtaining of any approval or other clearance from any state, federal,
foreign or local governmental agency which the Administrator shall, in its sole
and absolute discretion, determine to be necessary or advisable;
(d)    The receipt by the Company of full payment for such shares, which may be
in one or more of the forms of consideration permitted under Section 4.4 as well
as the payment of any Tax-Related Items pursuant to Section 4.5; and
(e)    The lapse of such reasonable period of time following the exercise of the
Option as the Administrator may from time to time establish for reasons of
administrative convenience.
4.7.    Rights as Stockholder. The holder of the Option shall not be, nor have
any of the rights or privileges of, a stockholder of the Company in respect of
any shares purchasable upon the exercise of any part of the Option unless and
until such shares shall have been issued by the Company to such holder (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
shares are issued, except as provided in Section 14.2 of the Plan.

A-7



--------------------------------------------------------------------------------



V.    OTHER PROVISIONS
5.1.    Administration. The Administrator shall have the power to interpret the
Plan and the Terms and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be binding, conclusive and final upon Participant, the Company and all other
interested persons. No member of the Administrator shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan, the Terms or the Option. In its sole and absolute discretion, the
Board may at any time and from time to time exercise any and all rights and
duties of the Administrator under the Plan and the Terms, subject to Section
13.2 of the Plan.
5.2.    Limited Transferability.
(a)    Subject to Section 5.2(b), the Option may not be sold, pledged, assigned
or transferred in any manner other than by will or the laws of descent and
distribution. Neither the Option nor any interest or right therein or part
thereof shall be liable for Participant’s debts, contracts or engagements or the
debts, contracts or engagements of Participant’s successors in interest or shall
be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.
(b)    Notwithstanding any other provision of the Terms, if Participant resides
in the U.S. and the Administrator consents, Participant may transfer the Option
to one or more “Permitted Transferees” (as defined in the Plan), subject to the
following terms and conditions:
(i)    the Option shall not be assignable or transferable by the Permitted
Transferee other than by will or the laws of descent and distribution;
(ii)    the Option shall continue to be subject to all the terms and conditions
of the Plan and the Terms, as amended from time to time, as applicable to
Participant (other than the ability to further transfer the Option); and
(iii)    Participant and the Permitted Transferee execute any and all documents
requested by the Company, including, without limitation, documents to (A)
confirm the status of the transferee as a Permitted Transferee, (B) satisfy any
requirements for an exemption for the transfer under applicable federal and
state securities laws, and (C) evidence the transfer.
Unless transferred to a Permitted Transferee in accordance with Section 5.2(b),
during the lifetime of Participant, only Participant may exercise the Option or
any portion thereof. Subject to such conditions and procedures as the
Administrator may require, a Permitted Transferee may exercise the Option or any
portion thereof during Participant’s lifetime. After the death of Participant,
any exercisable portion of the Option may, prior to the time when the Option
becomes unexercisable under Section 3.4 or Section 3.5, as applicable, be
exercised by Participant’s personal representative or by any person empowered to
do so under the deceased Participant’s will or under the then applicable laws of
descent and distribution.

A-8



--------------------------------------------------------------------------------



5.3.    Nature of Grant. In accepting the grant of the Option, Participant
acknowledges, understands and agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
(b)    the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted repeatedly in the past;
(c)    all decisions with respect to future option grants, if any, will be at
the sole discretion of the Administrator;
(d)    Participant is voluntarily participating in the Plan;
(e)    the Option and the shares of Stock subject to the Option are not intended
to replace any pension rights;
(f)    nothing in the Plan or the Terms shall confer upon Participant any right
to continue in the employ or service of the Company or any Affiliate or shall
interfere with or restrict in any way the rights of the Company and its
Affiliates, which rights are hereby expressly reserved, to discharge or
terminate Participant’s services at any time for any reason whatsoever, with or
without cause, except to the extent expressly provided otherwise in a Written
Agreement between the Company or an Affiliate and Participant;
(g)    if Participant exercises the Option and obtains shares of Stock, the
value of those shares purchased upon exercise may increase or decrease in value,
even below the exercise price;
(h)    if the underlying shares of Stock do not increase in value, the Option
will have no intrinsic value;
(i)    the future value of the underlying shares of Stock is unknown and cannot
be predicted;
(j)    no claim or entitlement to compensation or damages shall arise from
termination of the Option resulting from Participant’s Termination of Employment
by the Company or the Employer (for any reason whatsoever, whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
Participant is employed or the terms of Participant’s employment contract, if
any), and as a condition to receiving the Option grant, Participant irrevocably
agrees (i) never to institute any claim against the Company, the Employer or any
other Affiliate in the event of any such termination of the Option, (ii) to
waive his or her ability, if any, to bring any such claim, and (iii) to release
the Company, the Employer and all other Affiliates from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, Participant shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claims;
(k)    except as provided otherwise in Section 3.2 or 3.5, in the event of
Participant’s Termination of Employment (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where Participant is employed or the terms
of Participant’s employment contract, if any), Participant’s right to vest in
the Option under the Plan, if any,

A-9



--------------------------------------------------------------------------------



will terminate effective as of the date that Participant is no longer actively
employed; furthermore, in the event of Participant’s Termination of Employment,
Participant’s right to exercise the Option after Termination of Employment, if
any, will be measured by the date of termination of active employment and will
not be extended by any notice period mandated under local law (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to local law); the Administrator shall have the exclusive discretion to
determine when Participant is no longer actively employed for purposes of
Participant’s Option grant (including whether Participant may still be
considered to be providing services while on a leave of absence);
(l)    if Participant resides outside the U.S., the following additional
provisions shall apply:
(i)    the Option and the shares of Stock subject to the Option are an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company or the Employer, and which is
outside the scope of Participant’s employment contract, if any;
(ii)    except as explicitly provided pursuant to the terms of a written benefit
plan maintained by the Company or any Affiliate, the Option and the shares of
Stock subject to the Option are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, dismissal, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any other Affiliate; and
(iii)    Participant acknowledges and agrees that none of the Company, the
Employer or any other Affiliate shall be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the U.S. dollar that may
affect the value of the Option or of any amounts due to Participant pursuant to
the settlement of the Option or the subsequent sale of any shares of Stock
acquired upon settlement.
5.4.    Data Privacy. This Section 5.4 applies to Participant only if
Participant resides outside of the U.S. If Participant resides outside the U.S.,
then Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of Participant’s personal data as
described in these Terms and any other Option grant materials by and among, as
applicable, the Employer, the Company and its Affiliates for the purpose of
implementing, administering and managing Participant’s participation in the
Plan.
Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of Stock or directorships held in the Company, details of the Option
or any other entitlement to shares of Stock awarded, canceled, exercised,
vested, unvested or outstanding in Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”).
Participant understands that Data will be transferred to Fidelity Stock Plan
Services, or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than

A-10



--------------------------------------------------------------------------------



Participant’s country. Participant understands that he or she may request a list
with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative. Participant
authorizes the Company, Fidelity Stock Plan Services, and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing his or her participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her local human resources
representative. Further, Participant understands that he or she is providing the
consents herein on a purely voluntary basis. If Participant does not consent, or
if Participant later seeks to revoke his or her consent, his or her employment
status or service and career with the Employer will not be adversely affected;
the only adverse consequence of refusing or withdrawing Participant’s consent is
that the Company would not be able to grant Participant Options or other equity
awards or administer or maintain such awards. Therefore, Participant understands
that refusing or withdrawing his or her consent may affect Participant’s ability
to participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.
5.5.    Shares to Be Reserved. The Company shall at all times during the term of
the Option reserve and keep available such number of shares of Stock as will be
sufficient to satisfy the requirements of the Terms.
5.6.    Notices. All notices or other communications required or permitted
hereunder shall be in writing, and shall be deemed duly given only when
delivered in person or when sent by certified mail (return receipt requested)
and deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the local postal service, addressed as follows:
If to the Company:
Allergan, Inc.
Attention: General Counsel
2525 Dupont Drive
Irvine, California 92612

If to Participant:
To Participant’s most recent address then on file in the Company’s personnel
records.

By a notice given pursuant to this Section 5.6, either party may thereafter
designate a different address for notices to be given to that party. Any notice
which is required to be given to Participant shall, if Participant is then
deceased, be given to the person entitled to exercise the Option pursuant to
Section 4.1 by written notice under this Section 5.6.
5.7.    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of the Terms.
5.8.    Governing Law; Venue. The Terms shall be administered, interpreted and
enforced under the laws of the State of Delaware, without regard to conflicts of
law principles thereof.
For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this grant or the Terms, the
parties hereby submit to and consent to the exclusive

A-11



--------------------------------------------------------------------------------



jurisdiction of the State of California and agree that such litigation shall be
conducted only in the courts of Orange County, California, or the U.S. federal
courts for the Central District of California, and no other courts, where this
grant is made and/or to be performed.
5.9.    Severability. Should any provision of the Terms be determined by a court
of law to be illegal or unenforceable, the other provisions shall nevertheless
remain effective and shall remain enforceable.
5.10.    Conformity to Securities Laws. Participant acknowledges that the Plan
is intended to conform to the extent necessary with all provisions of the U.S.
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the U.S. Securities and Exchange Commission thereunder, and
state, foreign or local securities laws and regulations. Notwithstanding
anything herein to the contrary, the Plan shall be administered, and the Option
is granted and may be exercised, only in such a manner as to conform to such
laws, rules and regulations. To the extent permitted by applicable law, the Plan
and the Terms shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.
5.11.    Amendments. Except as explicitly prohibited by the Plan, the Terms may
be wholly or partially amended or otherwise modified, suspended or terminated at
any time or from time to time by the Administrator; provided, that, except as
may otherwise be provided by the Plan, no termination, amendment or modification
of the Terms shall adversely affect the Option in any material way without
Participant’s prior written consent. The Terms may not be modified, suspended or
terminated except by an instrument in writing signed by a duly authorized
representative of the Company and, if Participant’s consent is required, by
Participant or such other person as may be permitted to exercise the Option
pursuant to Section 4.1.
5.12.    Successors and Assigns. The Company may assign any of its rights with
respect to the Option to single or multiple assignees, and the Terms shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in Section 5.2, the Terms shall be binding
upon Participant and Participant’s heirs, executors, administrators, successors
and assigns.
5.13.    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or the Terms, if Participant is subject to Section 16 of
the Exchange Act, the Plan, the Option and the Terms shall be subject to any
additional limitations set forth in any applicable exemptive rule under Section
16 of the Exchange Act (including any amendment to Rule 16b-3 of the Exchange
Act) that are requirements for the application of such exemptive rule. To the
extent permitted by applicable law, the Terms shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.
5.14.    No Advice Regarding Grant. The Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying shares of Stock. Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
5.15.    Language. If Participant has received these Terms or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
5.16.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

A-12



--------------------------------------------------------------------------------



5.17.    Country-Specific Terms. Notwithstanding anything to the contrary
herein, the Option grant shall be subject to the Country-Specific Terms.
Moreover, if Participant relocates to one of the countries included in the
Country-Specific Terms, the special terms and conditions for such country will
apply to Participant to the extent the Company determines that the application
of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Country-Specific Terms constitute part of these
Terms and are incorporated herein by reference.
5.18.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on Participant’s participation in the Plan, on the
Option and on any shares of Stock acquired under the Plan, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons and to require Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
5.19.    Currency. All calculations under the Plan shall be prepared based on
U.S. dollars. Amounts denominated in any currency other than U.S. dollars shall
be converted into U.S. dollars on the basis of the Exchange Rate in effect on
the relevant date. The “Exchange Rate” shall be the rate at which the relevant
currency is converted into U.S. dollars, as reported on the relevant date in The
Wall Street Journal (or such other reliable source as may be selected from time
to time by the Administrator in its discretion).
5.20.    Waiver. Participant acknowledges that a waiver by the Company of a
breach of any provision of the Terms shall not operate or be construed as a
waiver of any other provision of the Terms, or of any subsequent breach by
Participant or any other participant.
5.21.    Coverage under Recoupment Policy. Participant acknowledges and agrees
that, except to the extent prohibited by applicable law, the Option and any and
all shares of Stock issued or other distributions made in settlement of all or a
portion of the Option shall be subject to any policy on the recovery of
compensation that the Board (or a duly authorized committee thereof) or the
Company may adopt, including any such policy adopted after the Grant Date.
5.22.    Entire Agreement. The Plan and the Terms constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company and Participant with respect to the subject matter
hereof.
5.23.    Insider Trading/Market Abuse Laws. Participant should be aware that his
or her country of residence may have insider trading and/or market abuse laws
which may affect Participant’s ability to acquire or sell shares of Stock under
the Plan during such times that Participant is considered to have “inside
information” (as defined in the laws in Participant’s country). These laws may
be the same or different from the Company’s insider trading policy. Participant
acknowledges that it is his or her responsibility to be informed of and
compliant with such regulations, and Participant is advised to speak to his or
her personal advisor on this matter.

A-13

